                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


KATHY JO BERRYMAN,

       Plaintiff,

     v.                                                           Case No. 20-CV-692-SCD

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                 DECISION AND ORDER


       Kathy Jo Berryman seeks social security disability benefits based on allegedly disabling

pain and fatigue stemming primarily from fibromyalgia, depression, and anxiety. Following a

hearing, an administrative law judge determined that Berryman was not disabled because she

could still work with certain physical and mental limitations. Berryman now seeks judicial

review of that decision, arguing that the ALJ erred in weighing the opinion of the state

agency’s examining psychologist, not deferring to the opinions of her treating rheumatologist,

and not accommodating her difficulties with concentration, persistence, and work pace.

       I agree that the ALJ committed reversible error in evaluating the opinions of the

examining psychologist and Berryman’s rheumatologist and that this error may call into

question the ALJ’s finding that Berryman could still work. However, because the record does

not require a finding of disability, I will reverse the decision denying Berryman disability

benefits and remand the matter for further proceedings, rather than order an award of benefits.
                                              BACKGROUND

           Berryman filed this action on May 5, 2020, seeking judicial review of the final decision

of the Commissioner of the Social Security Administration denying her claims for disability

insurance benefits and supplemental security income under the Social Security Act, 42 U.S.C.

§ 405(g). See ECF No. 1. The matter was randomly assigned to me, and all parties

subsequently consented to magistrate-judge jurisdiction under 28 U.S.C. § 636(c) and Fed. R.

Civ. P. 73(b). See ECF Nos. 5, 8. It is now fully briefed and ready for disposition. See ECF

Nos. 20, 30, 37.

I.         Procedural History

           Berryman applied for social security disability benefits in March 2016, alleging that

she became disabled on February 19, 2016, when she was forty-one years old. R. 13, 216–23.1

Her date last insured is December 31, 2020. R. 15. Berryman asserted that she was unable to

work due to neck and lower back pain, fibromyalgia and fatigue, myofascial pain syndrome,

depression, anxiety, and sleep apnea. R. 245.

           Berryman’s applications were first reviewed at the state-agency level by the Wisconsin

Disability Determination Bureau. See R. 76–138. At the initial level of review, the state-agency

physician charged with reviewing the medical evidence of record opined that Berryman could

perform light work2 with certain postural limitations. R. 86–87, 90, 99–100, 103. Based on his

review of the record, the state-agency psychologist opined that Berryman had a “mild”

limitation in maintaining concentration, persistence, or pace. R. 83, 96. He further opined


1
    The transcript is filed on the docket at ECF No. 18-2 to ECF No. 18-27.
2
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it
requires a good deal of walking or standing, or when it involves sitting most of the time with some pushing and
pulling of arm or leg controls.” 20 C.F.R. §§ 404.1567(b), 416.967(b).
                                                        2
that Berryman could perform “simple and detailed tasks” but that she was “limited to only

brief and uncomplicated workplace interactions, with only routine, predictable work

stressors.” R. 87–88, 100–01. Based on those findings, the state agency determined that

Berryman was not disabled and denied her applications. See R. 77, 90, 103.

       After Berryman requested reconsideration, R. 143–44, the state agency referred her for

a psychological consultative examination, R. 286. Frank J. Elmudesi, PsyD, examined

Berryman in March 2017 and prepared a report of his findings. See R. 1028–32. Dr. Elmudesi

noted that Berryman “described her mood as ‘mostly feel depressed and have a lot of anxiety

and worried thoughts.’” R. 1029. He further noted that Berryman “stated she has difficulty

with concentration . . . at times and is often prone to fatigue and low energy.” Id. According

to Dr. Elmudesi, Berryman’s “[a]ffect was consistent with prevailing mood.” Id. On the

concentration portion of the mental-status exam, Berryman “was unable to perform serial 7’s

but could perform serial threes from 20.” R. 1030. She also could “follow a three-step

command” and correctly spelled the word “world” backwards. Id. Dr. Elmudesi noted that

Berryman reported “having problems with concentration but has marked difficulty being able

to maintain a regular work pace primarily due to pain and tendencies toward fatigue.”

R. 1031. He believed it likely, “given [Berryman’s] symptoms presentation,” that “she

continues to have a moderated to marked limitation in this area.” Id.

       In his exam summary, Dr. Elmudesi wrote that Berryman “possesses sign[s] and

symptoms consistent with chronic depressive symptoms which appear exacerbated by her

health and pain issues.” R. 1031. He continued, “It is important to stress that her ability to

maintain concentration and attention and a consistent work pace is likely to be highly

impaired when she has an exacerbation of pain symptoms related to her health issues.” Id. As

                                              3
for Berryman’s work capacity, Dr. Elmudesi opined that she “is expected to have difficulty

being able to perform job related duties in a regular-routine full-time fashion at this time due

to primarily medical symptoms.” Id.

       Thereafter, Berryman’s applications were denied at the reconsideration level. See

R. 105–38. Like the state-agency physician at the initial level of review, the state-agency

physician at the reconsideration level opined that Berryman could perform light work with

certain postural limitations. R. 113–15, 119, 129–31, 135. However, the state-agency

psychologist at the reconsideration level, David L. Biscardi, PhD, thought that Berryman was

slightly more impaired mentally than did the initial reviewing psychologist. Dr. Biscardi

indicated that Berryman had a “moderate” limitation in her ability to concentrate, persist, or

maintain pace. R. 111, 127. He identified four specific areas on his mental residual functional

capacity assessment form: the ability to (1) carry out detailed instructions; (2) maintain

attention and concentration for extended periods; (3) perform activities within a schedule,

maintain regular attendance, and be punctual within customary tolerances; and (4) complete

a normal workday and workweek without interruptions from psychologically based

symptoms and perform at a consistent pace without an unreasonable number and length of

rest periods. R. 116–18, 132–34. Under the “Additional Explanation” portion of the form,

Dr. Biscardi wrote: “[Claimant] retains the capacity to understand, remember, carry out and

sustain performance of 1–3 step tasks (but would become overwhelmed if the procedures were

more complicated), complete a normal workday, interact briefly/superficially with

coworkers/supervisors and adapt to changes/stressors associated with simple routine

competitive work activities.” R. 117, 133.




                                               4
       After the Commissioner denied Berryman’s applications at the state-agency level,

Berryman (along with her attorney) appeared in person for a hearing before ALJ Wayne L.

Ritter on September 18, 2018. See R. 31–75. Berryman testified that she was unable to work

due to daily pain and fatigue stemming primarily from fibromyalgia, which she started

receiving treatment for in 2009. R. 39–43. Before and after her fibromyalgia diagnosis,

Berryman worked for several years at a veterinary clinic. R. 48–50. However, she was

terminated in 2014 when the clinic refused to hold her position open when she had to miss

time following a car accident. R. 59. Berryman made several attempts to return to work, but

each time she quit because she was unable to keep up physically; she last worked in 2017 as a

part-time light cleaner. R. 44–48, 58–59, 62–63. Berryman testified that she also suffered from

severe depression and anxiety, for which she attended therapy and was prescribed medication.

R. 55–57, 59–60. However, she had never been hospitalized overnight for mental-health

issues. R. 56–57. Berryman stated, “I would love to work, but it’s just there’s so many things

that go with each and every job, and I just can’t do each and everything that each job requires

anymore. And I’m in pain every day, and I just can’t do it anymore.” R. 60–61.

       Leslie Goldsmith testified at the hearing as a vocational expert. See R. 63–73.

According to Goldsmith, a hypothetical person with Berryman’s age, education, and work

experience could not perform any of her past relevant jobs if she were limited to a restricted

range of light work. R. 64–69. That person could, however, perform other jobs, such as an

office assistant or office helper, a mail clerk, or a sandwich or deli clerk. R. 67–69. Goldsmith

testified that no jobs would be available if the person had more than one unexcused absence

per month, required five- to ten-minute breaks every hour, or was off task more than ten

percent of the workday. R. 71–73.

                                               5
        On January 14, 2019, the ALJ issued a written decision determining that Berryman

was not disabled and denying benefits. R. 10–30. The Social Security Administration’s

Appeals Council subsequently denied Berryman’s request for review, R. 1–6, making the

ALJ’s decision a final decision of the Commissioner, see Loveless v. Colvin, 810 F.3d 502, 506

(7th Cir. 2016). This action followed.

II.     The ALJ’s Decision

        To be considered disabled under the Social Security Act, Berryman had to prove that

she was “unable to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 1382c(a)(3)(A). The social security regulations set out a five-step

sequential evaluation process to determine disability status. See 20 C.F.R. §§ 404.1520(a)–(g),

416.920(a)–(g). Berryman had the burden of proof at each of the first four steps; the burden

shifted to the Commissioner at the fifth, and final, step. See Due v. Massanari, 14 F. App’x 659,

664 (7th Cir. 2001) (citing Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995)).

        Applying this standard five-step process, the ALJ here concluded that Berryman was

not disabled. The ALJ determined at step one that Berryman had not engaged in substantial

gainful activity since February 19, 2016, her alleged onset date. R. 15. At step two, the ALJ

found that Berryman had four “severe”3 impairments: fibromyalgia, migraines, depressive

disorder, and anxiety disorder. R. 16. The ALJ determined at step three that Berryman’s

impairments, alone or in combination, didn’t meet or equal the severity of a presumptively



3
 An impairment is severe if it “significantly limits [the claimant’s] physical or mental ability to do basic work
activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c).

                                                       6
disabling impairment. R. 16–18. With respect to her mental impairments, the ALJ found that

Berryman had a “moderate” limitation in concentrating, persisting, or maintaining pace.

R. 17–18.4

        The ALJ next assessed Berryman’s residual functional capacity—that is, her maximum

capabilities despite her limitations, see 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). The ALJ

found that Berryman could perform light work with certain postural limitations. R. 18. As for

her mental functioning, the ALJ limited Berryman to “simple, routine and repetitive tasks,

with no fast-paced work, only simple work-related decisions, occasional work place changes

and occasional interaction with the public, coworkers and supervisors.” Id. In assessing this

RFC, the ALJ considered the medical evidence, Berryman’s subjective allegations, and the

medical opinion evidence and prior administrative medical findings. See R. 18–23.

        With respect to the opinion evidence, the ALJ first considered the opinions of the state-

agency medical consultants who reviewed the record at the initial and reconsideration levels

and opined that Berryman could perform light work with postural limitations and mild to

moderate functional limitations due to mental impairments. R. 22 (citing Exhibits 2A–6A).

The ALJ assigned those opinions “great weight” because they were “generally consistent with

the evidence of record as a whole.” R. 22.

        The ALJ next considered the opinions of Berryman’s rheumatologist, Farzod

Mahmood, MD. Dr. Mahmood began treating Berryman in April 2014, seeing her every three



4 The ALJ evaluated Berryman’s mental impairments under the new mental impairment regulations, which
became effective on January 17, 2017. See Revised Medical Criteria for Evaluating Mental Disorders, 81 Fed.
Reg. 66138 (Sept. 26, 2016). According to these new regulations, the adjudicator “evaluates the effects of [a
claimant’s] mental disorder in each of the four areas of mental functioning based on a five-point rating scale
consisting of none, mild, moderate, marked, and extreme limitation.” 20 C.F.R. pt. 404, subpt. P, app. 1,
§ 12.00(F)(2). A claimant has moderate limitation in a functional area if her “functioning in [that] area
independently, appropriately, effectively, and on a sustained basis is fair.” Id., § 12.00(F)(2)(c).
                                                      7
to six months. R. 977, 983. On August 31, 2016, Dr. Mahmood completed a medical source

statement in which he opined, among other things, that Berryman could occasionally lift and

carry ten pounds, frequently lift and carry five pounds, stand and walk for no more than two

hours during an eight-hour workday, and sit for no more than two hours during a workday.

R. 978. Dr. Mahmood further opined that Berryman would miss more than three days of

work per month due to “bad days,” that Berryman could participate in work activities for only

one to two hours daily per week, and that Berryman would need an unscheduled, five- to ten-

minute break every hour. R. 979–80, 986. As for her mental functioning, Dr. Mahmood

opined that Berryman had a “moderate” limitation in her ability to complete tasks in a timely

manner due to deficiencies in concentration, persistence, or pace. R. 988.

       The ALJ assigned “little weight” to the opinions contained in Dr. Mahmood’s medical

source statement. R. 22–23 (citing Exhibits 7F–15F). According to the ALJ, Dr. Mahmood’s

opinions were “inconsistent with the medical evidence of record as a whole.” R. 22. The ALJ

noted that Berryman “reported some symptom improvement with medications, and physical

examinations throughout generally showed unremarkable findings.” R. 22–23. The ALJ

further noted that “[b]etter sleep and more exercise was emphasized by [Berryman’s]

treatment provider along with compliance with her medication regimen.” R. 23.

       Finally, the ALJ considered the opinion of Dr. Elmudesi, the state agency’s examining

psychologist who opined (among other things) that Berryman would have difficulty

performing job-related duties in a regular, routine, full-time fashion due to primarily medical

symptoms and that Berryman’s ability to maintain concentration, attention, and a consistent

work pace would likely be highly impaired when she has an exacerbation of pain symptoms

related to her health issues. R. 23 (citing Exhibit 10F/4). The ALJ assigned “little weight” to

                                              8
Dr. Elmudesi’s opinion “because it appears based on [Berryman’s] subjective complaints

about her physical impairments, which Dr. Elmudesi is not trained to assess.” R. 23. Also,

according to the ALJ, “the alleged severity of [Berryman’s] physical impairments is not

supported by [Dr. Elmudesi’s] findings and the evidence of record as a whole.” Id. The ALJ

further noted that Berryman “reported no hospitalizations due to mental health,” that

Berryman’s current treatment consisted of “only psychotropic medications,” and that

Berryman’s mental-status examination “was generally unremarkable.” Id.

       Continuing the sequential evaluation process, the ALJ determined at step four that

Berryman was unable to perform her past relevant work as a veterinary assistant, a packager,

or an assembler. R. 23. At step five, the ALJ determined that, given her age, education, work

experience, and RFC, Berryman could perform other jobs (e.g., an office helper, a mail clerk,

or a food preparer) that exist in significant numbers in the national economy. R. 24–25. Based

on that finding, the ALJ determined that Berryman had not been under a disability from her

alleged onset date through the date of the decision. R. 25.

                           APPLICABLE LEGAL STANDARDS

       “Judicial review of Administration decisions under the Social Security Act is governed

by 42 U.S.C. § 405(g).” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011) (citing Jones v. Astrue,

623 F.3d 1155, 1160 (7th Cir. 2010)). Pursuant to sentence four of § 405(g), federal courts have

the power to affirm, reverse, or modify the Commissioner’s decision, with or without

remanding the matter for a rehearing.

       Section 205(g) of the Act limits the scope of judicial review of the Commissioner’s

final decision. See § 405(g). As such, the Commissioner’s findings of fact shall be conclusive

if they are supported by “substantial evidence.” See § 405(g). Substantial evidence is “such

                                                 9
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S.

389, 401 (1971)) (other citations omitted). The ALJ’s decision must be affirmed if it is

supported by substantial evidence, “even if an alternative position is also supported by

substantial evidence.” Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir. 2004) (citing Arkansas v.

Oklahoma, 503 U.S. 91, 113 (1992)).

       Conversely, the ALJ’s decision must be reversed “[i]f the evidence does not support

the conclusion,” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014) (citing Blakes v. Barnhart,

331 F.3d 565, 569 (7th Cir. 2003)), and reviewing courts must remand “[a] decision that lacks

adequate discussion of the issues,” Moore, 743 F.3d at 1121 (citations omitted). Reversal also

is warranted “if the ALJ committed an error of law or if the ALJ based the decision on serious

factual mistakes or omissions,” regardless of whether the decision is otherwise supported by

substantial evidence. Beardsley, 758 F.3d at 837 (citations omitted). An ALJ commits an error

of law if his decision “fails to comply with the Commissioner’s regulations and rulings.”

Brown v. Barnhart, 298 F. Supp. 2d 773, 779 (E.D. Wis. 2004) (citing Prince v. Sullivan, 933 F.2d

598, 602 (7th Cir. 1991)). Reversal is not required, however, if the error is harmless. See, e.g.,

Farrell v. Astrue, 692 F.3d 767, 773 (7th Cir. 2012); see also Keys v. Barnhart, 347 F.3d 990, 994–

95 (7th Cir. 2003) (citations omitted).

       In reviewing the record, this court “may not re-weigh the evidence or substitute its

judgment for that of the ALJ.” Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004) (citing

Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). Rather, reviewing courts must

determine whether the ALJ built an “accurate and logical bridge between the evidence and

the result to afford the claimant meaningful judicial review of the administrative findings.”

                                                10
Beardsley, 758 F.3d at 837 (citing Blakes, 331 F.3d at 569; Zurawski v. Halter, 245 F.3d 881, 887

(7th Cir. 2001)). Judicial review is limited to the rationales offered by the ALJ. See Steele v.

Barnhart, 290 F.3d 936, 941 (7th Cir. 2002) (citing SEC v. Chenery Corp., 318 U.S. 80, 93–95

(1943); Johnson v. Apfel, 189 F.3d 561, 564 (7th Cir. 1999); Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir. 1996)).

                                          ANALYSIS

       Berryman contends that the ALJ erred in weighing the medical opinions of the state

agency’s consultative examiner, not deferring to the opinion of his treating rheumatologist,

and not accommodating her moderate limitation in concentration, persistence, or pace.

I.     Consultative Examiner

       Berryman first argues that the ALJ improperly evaluated the opinion of the state

agency’s examining psychologist, Dr. Elmudesi. She challenges each of the reasons the ALJ

provided for discounting Dr. Elmudesi’s opinion and maintains that the ALJ should have

recontacted Dr. Elmudesi if he was uncertain about the basis for Dr. Elmudesi’s opinion that

Berryman would have trouble with concentration. According to Berryman, Dr. Elmudesi’s

opinion—that Berryman would have difficulty performing job-related duties in a regular,

routine, and full-time fashion and that her ability to maintain concentration, attention, and a

consistent work pace likely would be highly impaired when she has an exacerbation of pain

symptoms related to her health issues—is amply supported by the record and required a more

restrictive RFC. See ECF No. 20 at 10–17.

       “As a general rule, an ALJ is not required to credit the agency’s examining physician

in the face of a contrary opinion from a later reviewer or other compelling evidence.” Beardsley

v. Colvin, 758 F.3d 834, 839 (7th Cir. 2014). “[B]ut rejecting the opinion of an agency’s doctor

                                               11
that supports a disability finding is ‘unusual’ and ‘can be expected to cause a reviewing court

to take notice and await a good explanation.’” Jones v. Saul, 823 F. App’x 434, 439 (7th Cir.

2020) (quoting Beardsley, 758 F.3d at 839). “Generally ‘a contradictory opinion of a non-

examining physician does not, by itself, suffice to reject ‘an examining physician’s opinion.’”

Thompson v. Berryhill, 722 F. App’x 573, 581 (7th Cir. 2018 (quoting Gudgel v. Barnhart, 345

F.3d 467, 470 (7th Cir. 2003)).

       I agree with Berryman that the ALJ here did not provide a good explanation for

rejecting Dr. Elmudesi’s opinion. The ALJ provided three reasons for assigning little weight

to Dr. Elmudesi’s opinion, none of which is a good reason alone or in combination. First, the

ALJ assigned little weight to Dr. Elmudesi’s opinion because it appeared to rely heavily on

Berryman’s subjective complaints about her physical impairments, which, according to the

ALJ, were outside Dr. Elmudesi’s area of expertise. R. 23. As the Commissioner points out,

in Rice v. Barnhart the Seventh Circuit stated that “medical opinions upon which an ALJ

should rely need to be based on objective observations and not amount merely to [a] citation

of a claimant’s subjective complaints.” 384 F.3d 363, 371 (7th Cir. 2004); see also Hermes v.

Berryhill, No. 16-C-1281, 2017 U.S. Dist. LEXIS 213551, at *20 (E.D. Wis. Dec. 29, 2017)

(“An ALJ may properly give less weight to a psychologist’s opinion where it is based only on

the claimant’s self-reported symptoms, particularly where the psychologist gives an opinion

after meeting the claimant only once and offers little analysis.”). More recently, however, the

Seventh Circuit seems to have walked back that statement, at least with respect to mental-

health providers.

       For example, in Knapp v. Berryhill, the court reversed an ALJ’s decision that rejected a

psychologist’s opinion in part because it relied too heavily on the claimant’s subjective reports,

                                               12
finding that, “[b]y necessity . . . patients’ self-reports often form the basis for psychological

assessments.” 741 F. App’x 324, 328 (7th Cir. 2018) (citing Price v. Colvin, 794 F.3d 836, 840

(7th Cir. 2015)). The court has reached a similar conclusion in other recent cases. See, e.g.,

Thompson v. Berryhill, 722 F. App’x 573, 580–81 (7th Cir. 2018) (“The ALJ dismissed Dr.

Link’s report as ‘not worthy of great weight’ because it purportedly was based on Thompson’s

subjective complaints and was not ‘independently verified.’ But any psychological

examination could be said to suffer from this criticism, and this statement ignores the

professional status and judgment of the psychologist.”). Thus, the ALJ erred in discounting

Dr. Elmudesi’s opinion for relying on Berryman subjective complaints. See Adaire v. Colvin,

778 F.3d 685, 688 (7th Cir. 2015) (noting that automatically giving zero weight to a report

based on subjective statements is a “fundamental error”).

       Even if that were a valid reason for rejecting the opinion of the state agency’s own

examining psychologist, the record here does not support the ALJ’s supposition that Dr.

Elmudesi’s opinion was based too strongly on Berryman’s self-reported symptoms. Although

Dr. Elmudesi considered Berryman’s subjective complaints—as any psychologist would—he

explicitly stated in his report that Berryman “possesses signs and symptoms” consistent with

her health issues. R. 1031. For example, Dr. Elmudesi noted that Berryman’s “[a]ffect was

consistent with prevailing mood,” which Berryman described as “depressed” with “a lot of

anxiety.” R. 1029. Dr. Elmudesi also noted that Berryman reported having problems with

concentration and maintaining regular work pace due to pain and fatigue and that, “given her

symptoms presentation,” she likely “continues to have a moderate to marked limitation in this

area.” R. 1030 (emphasis added). Thus, Dr. Elmudesi explained that Berryman’s subjective

reports were corroborated by his own observations and mental-status findings.

                                               13
       Moreover, to the extent Dr. Elmudesi based his conclusion on “primarily medical

symptoms,” he never actually assessed Berryman’s fibromyalgia or other physical

impairments. Rather, he concluded that Berryman’s mental impairments resulted in

limitations—such as fatigue and difficulty concentrating and maintaining work pace—that

appeared to be exacerbated by pain symptoms related to other health issues; he never stated

that Berryman’s physical impairments were the primary causes of her mental limitations. See

R. 1031. The ALJ, however, failed to explain why Dr. Elmudesi—a psychologist paid by the

state agency—was unqualified to assess cognitive limitations related in part to physically

generated pain. Indeed, the Commissioner’s own guidelines for evaluating fibromyalgia

indicate that the agency “may request evidence from other medical sources, such as

psychologists, . . . to evaluate the severity and functional effects of [fibromyalgia].” Social

Security Ruling 12-2p, 2012 SSR LEXIS 1, at *11 (July 25, 2012).

       Second, the ALJ determined that Dr. Elmudesi’s opinion was inconsistent with the fact

that Berryman had never been hospitalized for mental-health issues and that her treatment at

the time consisted of “only psychotropic medications.” R. 23. In Grzegorski v. Saul, I reversed

an ALJ’s decision that discredited the severity of a claimant’s mental-health symptoms—

primarily irritability—based in part on a lack of inpatient hospitalizations. Case No. 19-CV-

1661, 2020 U.S. Dist. LEXIS 155646, at *9–10 (E.D. Wis. Aug. 26, 2020). The same reasoning

applies here: the ALJ did not explain why the failure to seek admission to a hospital was

inconsistent with Berryman’s allegedly disabling fatigue and concentration issues brought on

by depression and anxiety and likely worsened by physical pain—“the kinds of symptoms

that would not require hospitalization in almost any instance.” Id. at *10.




                                              14
       Similarly, the ALJ never explained how Dr. Elmudesi’s opinion was inconsistent with

Berryman’s mental-health treatment. At the time of the consultative exam, Berryman was

prescribed Zoloft, Buspar, and Clonazepam. R. 1028. At the hearing, Berryman reported

taking Hydroxyzine (to combat her anxiety-induced, obsessive skin picking) and Effexor (for

depression) and regularly seeing a psychologist and a psychiatrist. R. 55–57. No medical

provider recommended more intense treatment or opined that this treatment was inconsistent

with Berryman’s alleged symptoms or Dr. Elmudesi’s opinion. And the ALJ did not suggest

what other treatment modalities he would expect Berryman to pursue.

       Finally, according to the ALJ, Dr. Elmudesi’s opinion was inconsistent with his own

exam findings and the record as a whole, including “generally unremarkable” mental-status

exams. R. 23. But during the consultative exam, Berryman demonstrated a depressed and

anxious mood and some difficulty with memory, concentration, and abstract thought. R.

1029–31. Other treatment notes reference a depressed and anxious mood, suicidal thoughts,

skin picking, and that Berryman’s physical pain increased her mental-health symptoms. See,

e.g., R. 638, 647, 928, 1337, 1354, 1579, 1777, 1809, 1852, 1874, 1886, 2034. Given these

findings, Dr. Elmudesi opined that Berryman would have difficulty keeping up with full-time

job duties and that Berryman’s ability to maintain concentration, attention, and a consistent

work pace would likely be highly impaired during an exacerbation of physical symptoms. In

other words, Dr. Elmudesi predicted, based on his observations and findings, how Berryman

would function in a normal work setting. That opinion is not extreme, nor is it obviously

inconsistent with the exam findings.

       The Commissioner contends that Dr. Elmudesi’s opinion was also inconsistent with

his statement that Berryman’s “mental status appeared within the average range.” See ECF

                                             15
No. 30 at 21 (quoting R. 1031). However, the ALJ never cited that vague observation in his

decision, let alone as a basis for rejecting Dr. Elmudesi’s opinion. See generally R. 13–25. Thus,

I cannot consider it here. See Steele, 290 F.3d at 941 (“But regardless whether there is enough

evidence in the record to support the ALJ’s decision, principles of administrative law require

the ALJ to rationally articulate the grounds for her decision and confine our review to the

reasons supplied by the ALJ.”).

       Accordingly, Berryman has demonstrated that the ALJ failed to provide a valid

explanation for rejecting the opinion of the state agency’s own examining psychologist.

II.    Treating Rheumatologist

       Berryman argues that the ALJ also improperly evaluated the opinions of his treating

rheumatologist, Dr. Mahmood. She maintains that the ALJ failed to consider Dr. Mahmood’s

specialization and the length and frequency of his treatment. In addition, she believes the

reasons the ALJ did provide for rejecting his opinions were insufficient. According to

Berryman, nothing in the record meaningfully contradicts Dr. Mahmood’s assessment that

Berryman would frequently be absent from work, could work only one to two hours daily per

week, and would need unscheduled breaks. Berryman therefore requests that she be awarded

benefits based on the controlling, work-preclusive opinions of Dr. Mahmood. See ECF No.

20 at 17–24.

       “For claims filed before March 2017, a treating physician’s opinion on the nature and

severity of a medical condition is entitled to controlling weight if it is well-supported by

medical findings and consistent with substantial evidence in the record.” Johnson v. Berryhill,

745 F. App’x 247, 250 (7th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2); Brown v. Colvin, 845

F.3d 247, 252 (7th Cir. 2016)); see also Social Security Ruling 96-2p, 1996 SSR LEXIS 9, at *1–

                                               16
4 (July 2, 1996) (rescinded Mar. 27, 2017). An opinion that is not entitled to controlling weight

need not be rejected. Instead, the opinion is entitled to deference, and the ALJ must weigh it

using several factors, including the length, nature, and extent of the claimant’s relationship

with the treating source; the frequency of examination; whether the opinion is supported by

relevant evidence; the opinion’s consistency with the record as a whole; and whether the

treating source is a specialist. See 20 C.F.R. §§ 404.1527(c), 416.927(c); see also Ramos v. Astrue,

674 F. Supp. 2d 1076, 1087 (E.D. Wis. 2009). Moreover, the ALJ must always give “good

reasons” to support the weight he ultimately assigns to the treating source’s opinion. See

§§ 404.1527(c)(2), 416.927(c)(2); Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010).

       Though Berryman has been treated for fibromyalgia since around 2009, see R. 40, she

began seeing Dr. Mahmood in April 2014 following a motor vehicle accident that worsened

her symptoms, R. 888–89. Since then, she has seen Dr. Mahmood every three to six months,

for a total of at least eleven visits at the time of the ALJ’s decision. See R. 888, 891, 892, 906,

910, 953, 973, 974, 977, 983, 1013, 1181, 1254. The ALJ noted that Dr. Mahmood was a

“treatment provider,” R. 22, but he didn’t mention the length of the treatment relationship,

the frequency of examination, or the nature and extent of the treatment relationship. See

§§ 404.1527(c)(2)(i), 416.927(c)(2)(i) (“Generally, the longer a treating source has treated you

and the more times you have been seen by a treating source, the more weight we will give to

the source’s medical opinion.”); see also §§ 404.1527(c)(2)(ii), 916.927(c)(2)(ii) (“Generally, the

more knowledge a treating source has about your impairment(s) the more weight we will give

to the source’s medical opinion.”).

       Nor did the ALJ mention Dr. Mahmood’s specialty as a rheumatologist, despite its

ubiquitous reference in the record, including at the administrative hearing, see R. 35, 977. See

                                                17
§§ 404.1527(c)(5), 416.927(c)(5) (“We generally give more weight to the medical opinion of a

specialist about medical issues related to his or her area of specialty than to the medical

opinion of a source who is not a specialist.”). The Commissioner correctly points out “that

ALJs are not required to explicitly weigh every single regulatory factor.” ECF No. 30 at 10–

12 (collecting cases). But ignoring the specialty of a treating source in cases like this one

involving a chronic, sometimes-difficult-to-understand illness like fibromyalgia is especially

problematic. See Kozomara v. Saul, Case No. 19-CV-955, 2020 U.S. Dist. LEXIS 70724, at *17–

19 (E.D. Wis. Apr. 22, 2020) (reversing decision where ALJ failed to consider treating source’s

specialty as a rheumatologist in a case involving another chronic illness, rheumatoid arthritis).

       Given that Dr. Mahmood was a specialist who examined and treated Berryman for

several years, “the checklist required the administrative law judge to give great weight to [his]

evidence unless it was seriously flawed.” Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir. 2008)

(citing Hofslien v. Barnhart, 439 F.3d 375, 376 (7th Cir. 2006)). The ALJ assigned little weight

to Dr. Mahmood’s opinions because they were purportedly “inconsistent with the medical

evidence of record as a whole.” R. 22. However, the ALJ did not identify any substantial

inconsistencies or contrary evidence showing that Dr. Mahmood’s opinions were seriously

flawed.

       While the ALJ determined that Berryman “reported some symptom improvement

with medications,” he did not provide any examples, and his vague reference to his earlier

discussion is unhelpful. See id. For instance, the ALJ noted that in January 2016 Berryman

“reported improvement in burning pain with medications”; but he also noted that Berryman

“continued to experience pain in the neck and shoulder area.” R. 19–20 (citing Exhibits

4F/139–43; 6F). The ALJ also claimed that Berryman’s symptoms improved following an

                                               18
epidural steroid injection in May 2018; however, as the ALJ acknowledged, Berryman

reported that the injection “only provided 30 percent relief.” R. 21 (citing Exhibit 12F/527).

In fact, at that same appointment, the doctor noted “minimal improvement in patient’s

function and ADL (activities of daily living) such as walking, sitting and doing work.”

R. 1560. The only other example of improvement mentioned by the ALJ is a treatment note

from August 2018 referencing “some improvement with Effexor.” R. 21 (citing Exhibit

13F/167). But that “improvement” was in relation to Berryman no longer “napping during

the day,” R. 1886—a symptom unrelated to Dr. Mahmood’s assessment. Thus, the ALJ did

not point to any long-lasting periods of improvement that seriously undermined Dr.

Mahmood’s opinions.

        Furthermore, when weighing Dr. Mahmood’s opinions, the ALJ placed too much

emphasis on Berryman’s so-called unremarkable physical examinations. The ALJ determined

that Dr. Mahmood’s opinions were inconsistent with the fact that she consistently had

relatively benign exam findings, including full range of motion in her extremities, no

tenderness, and no synovitis (inflammation that cause joint pain). See R. 20–23. But the ALJ

did not explain how those findings were inconsistent with Dr. Mahmood’s opinions, and the

connection is not obvious. Dr. Mahmood did not claim that Berryman suffered from constant

disabling pain. Rather, he indicated that Berryman’s fibromyalgia-induced pain and fatigue

rendered her incapable of keeping up with full-time employment, and his opinions—that

she’d miss more than three days of work per month, could work only a few hours each day,

and needed frequent breaks5—reflected those symptoms. None of the exam findings cited by



5
 When describing the alleged inconsistencies with the record, the Commissioner conspicuously fails to mention
these specific opinions. See ECF No. 30 at 12–14.
                                                     19
the ALJ appear to have tested Berryman’s fatigue or ability to work when experiencing a

fibromyalgia flare. Accordingly, Berryman has demonstrated that the ALJ failed to provide

good reasons for assigning little weight to the opinions of her treating rheumatologist.

       Though I agree with Berryman that the ALJ erred in weighing Dr. Mahmood’s

opinions, I do not share her belief that this error entitles her to an award of benefits. “When

a reviewing court remands to the Appeals Council, the ordinary remedy is a new hearing

before an administrative law judge. In unusual cases, however, where the relevant factual

issues have been resolved and the record requires a finding of disability, a court may order an

award of benefits.” Kaminski v. Berryhill, 894 F.3d 870, 875 (7th Cir. 2018).

       This is not one of those unusual cases. Dr. Mahmood confirmed that Berryman

demonstrated at least eleven of the eighteen tender points used to diagnose fibromyalgia. See

R. 983–85. Thus, his opinions are well-supported by medical findings. See Gerstner v. Berryhill,

879 F.3d 257, 264 (7th Cir. 2018) (“The extent of fibromyalgia pain cannot be measured with

objective tests aside from a trigger-point assessment.”); see also Gebauer v. Saul, 801 F. App’x

404, 409 (7th Cir. 2020) (finding that ALJ wrongly discounted treating source’s “opinions as

not being supported by medically acceptable tests, given the absence of such evidence in

fibromyalgia cases”). However, I am not convinced that there is no meaningful evidence

inconsistent with Dr. Mahmood’s opinions. In other words, it appears possible that the ALJ

could identify valid reasons for giving Dr. Mahmood’s opinions less than controlling or great

weight. Remand therefore is the appropriate remedy.

III.   Concentration, Persistence, or Pace

       Finally, Berryman argues that the ALJ’s RFC assessment does not reflect his finding

at step three that Berryman had a moderate limitation in concentrating, persisting, or

                                              20
maintaining pace. See ECF No. 20 at 24–25. I agree. “Though an RFC assessment need not

recite the precise phrase ‘concentration, persistence, or pace,’ any alternative phrasing must

clearly exclude those tasks that someone with the claimant’s limitations could not perform.”

Paul v. Berryhill, 760 F. App’x 460, 465 (7th Cir. 2019) (citing Moreno v. Berryhill, 882 F.3d 722,

729 (7th Cir. 2018), as amended on reh'g (Apr. 13, 2018); O’Connor-Spinner v. Astrue, 627 F.3d

614, 619 (7th Cir. 2010)). Here, the RFC and hypothetical question posed to the vocational

expert limited Berryman to “simple, routine and repetitive tasks, with no fast-paced work,

only simple work-related decisions, occasional work place changes and occasional interaction

with the public, coworkers and supervisors.” R. 18, 68. It’s unclear how any of those

limitations accommodate Berryman’s difficulties performing sustained work activities as a

result of fibromyalgia- and anxiety-induced fatigue. See Varga v. Colvin, 794 F.3d 809, 814–15

(7th Cir. 2015) (rejecting substantially similar RFC and hypothetical).

       The Commissioner maintains that the ALJ’s mental RFC assessment is supported by

substantial evidence because the ALJ reasonably relied on the state-agency psychologist’s

narrative translation. See ECF No. 30 at 24–26 (citing Milliken v. Astrue, 397 F. App’x 218, 221

(7th Cir. 2010)). But while the ALJ assigned “great weight” to the opinion of Dr. Biscardi,

the state-agency psychologist at the reconsideration level, see R. 22, he did not adopt all of Dr.

Biscardi’s findings. Dr. Biscardi explained that Berryman retained “the capacity to

understand, remember, carry out and sustain performance of 1–3 step tasks (but would

become overwhelmed if the procedures were more complicated).” R. 117, 133. The ALJ’s

RFC assessment limited Berryman to “simple, routine, and repetitive tasks.” R. 18. Recently,

the Seventh Circuit explained that “simple” instructions involve “at most two steps”; if “more

than two steps” are required, the instructions are considered “complex,” not simple. Pavlicek

                                                21
v. Saul, Case No. 20-1809, 2021 U.S. App. LEXIS 10111, at *15 (7th Cir. Apr. 2021). Thus, it

appears that the ALJ’s limitation to simple tasks did not fully account for Berryman’s

capabilities, at least as opined by Dr. Biscardi. And the ALJ never asked the vocational expert

how a limitation to complex tasks would affect her answers. See R. 63–73.

       If this were the only error made by the ALJ, remand may not be warranted. However,

given that remand already is required on other issues, the ALJ should also reconsider his

mental RFC.

                                      CONCLUSION

       For all the foregoing reasons, I find that the ALJ committed reversible error in

evaluating the opinions of the state agency’s examining psychologist and Berryman’s treating

rheumatologist. The record, however, does not require a finding of disability. Accordingly, the

Commissioner’s decision is REVERSED, and this action is REMANDED pursuant to

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), for further

proceedings consistent with this decision. The clerk of court shall enter judgment accordingly.

       SO ORDERED this 2nd day of June, 2021.




                                                   __________________________
                                                   STEPHEN C. DRIES
                                                   United States Magistrate Judge




                                              22
